DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1 and 22-45 are pending and are examined herein.
Response to Arguments
Applicant’s arguments with respect to the U.S.C. 103 rejection of claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description Rejection
Claims 29-34 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, regarding claim 29 and all of its dependent claims (i.e. 30-34), the specification as originally filed does not support the limitation of “eukaryotic cell” or any subgenus or species mentioned in the dependent claims.  Rather, the specification generally recites a list of possible cells to use (e.g. p. 9) and a list of species of yeast and fungal cells to use as hosts (e.g. p. 16).  As per the specification, at no apparent time was the invention practiced using eukaryotic cells.  All working examples use prokaryotic cells, specifically E. coli.  At most, one could assume the methods of the specification would be successful in other prokaryotes.  But, given the fundamental differences between prokaryotic and eukaryotic genomes and replication machineries, one could not assume the same method would be successful for all eukaryotes, especially human stem cells, just because the claimed genome editing methods were successful in E. coli.  Even further, the instant specification recites in Example III, “These results offer a wealth of potential recombinases that could be leveraged in E. coli, but more importantly offer a representative workflow for recombinase discovery in non-standard model organisms” and also in Example V it recites “This disclosure provides that an SSAP-SSB pair is a minimally functional set required to port recombineering into non-standard model organisms”.  At most, this points someone in the direction to pursue porting to eukaryotic organisms, but completely lacks “relevant identifying characteristics” needed to show that it was “ready for patenting”. It must be concluded that Applicant was not in possession of the genome editing methods in eukaryotic cells in the manner as claimed.  For example, the specification lacks any reduction to practice (e.g. working examples) or evidence that the invention as claimed was “ready for patenting”, that is, relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.  Therefore, there is no support for the full breadth of genome editing as per claim 1 in eukaryotic cells.  
Regarding claim 44, the specification as originally filed does not have support for the limitation of the recombinase and/or the SSB protein being a “chimera” of two or more naturally-occurring sequences.  Rather, the specification lists possible recombinases and SSBs that could be used in Tables 1-7, none of which are chimeric proteins.  Even if the tables did contain chimeric proteins, there is no mention in the entire specification of the use of a chimeric protein, how it would be used, and the requirements for it to be successful. It is not apparent that Applicant was in possession of chimeric proteins capable of recombineering in any organisms as claimed.  For example, the specification lacks any reduction to practice (e.g. working examples) or evidence that the invention as claimed was “ready for patenting”, that is, relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.  The specification lacks even a single example or structural description of a chimeric protein and its use being successful in foreign organisms.  
MPEP 2163 (I) states that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  MPEP 2163(I)(B) explains the written description matter as it relates to new and amended claims, stating that the written description requirement prevents and applicant from claiming subject matter that was not adequately described in the specification as filed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Chung et al.
Claims 1, 22, 24-28, 35-37, 39, 41 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (Boston University Theses & Dissertations; Facilitating recombinase discovery in non-standard model organisms (2014)).
Regarding claim 1, Chung teaches a method comprising providing a cell with a donor nucleic acid (e.g. p. 41, last para.; “E. coli”), a heterologous recombinase (e.g. p. 41, last para.; “L. reuteri recT1”), and a single strand DNA binding (SSB) protein (e.g. p. 41, last para.; “cognate SSB”), wherein the cell comprises a target nucleic acid sequence (e.g. p. 41, last para.; “recombination”, suggesting an annealing reaction between a donor nucleic acid and a target within the E. coli.)
Regarding claim 22, Chung teaches wherein the donor nucleic acid comprises a nucleic acid sequence complementary to the target nucleic acid sequence (e.g. p. 6; “we present in vitro and in vivo data that supports the hypothesis that β unloads SSB from SSB-coated ssDNA to facilitate annealing between exogenous ssDNA and the chromosome and subsequent incorporation.”)
Regarding claim 24, Chung teaches further comprising incubating the cell to produce a cell comprising the donor nucleic acid (e.g. last para. splitting p. 41-42; “L. reuteri recT1 supported only a 15-fold increase in recombination rate over background in E. coli. However, the pairing of a cognate SSB increased recombination frequency by ~10-fold”).
Regarding claim 25, Chung teaches wherein the SSB protein is heterologous to the cell (e.g. last para. splitting p. 41-42; “L. reuteri recT1…in E. coli...pairing of a cognate SSB”)
Regarding claim 26, Chung teaches wherein the target nucleic acid is a genomic DNA, a mitochondrial DNA, a viral DNA, an exogenous DNA, a plasmid, a cosmid or an episome (e.g. p. 6; “chromosome”).
Regarding claim 27-28, Chung teaches wherein the cell is a prokaryotic cell and wherein the prokaryotic cell is a bacterial cell or an archaeal cell (e.g. last para. splitting p. 41-42; “E. coli”).
Regarding claim 35, Chung teaches wherein the donor nucleic acid is a single stranded nucleic acid (e.g. p. 6; “exogenous ssDNA”).
Regarding claims 36, Chung teaches wherein the recombinase is selected from Tables 1-6 and/or the SSB protein is selected from Table 7 (e.g. last para. splitting p. 41-41; “L. reuteri recT1…in E. coli...pairing of a cognate SSB”).
Regarding claim 37, Chung teaches wherein the recombinase is λβ recombinase, a homolog of λβ recombinase, or a protein functionally similar to λβ recombinase (e.g. p. 41; “L. reuteri rec T1”).
Regarding claim 39, Chung teaches wherein the SSB protein is E. coli SSB protein, a homolog of E. coli SSB protein, or a protein functionally similar to E. coli SSB protein (e.g. p. 41; “cognate SSB”).
Regarding claim 41, Chung teaches wherein: the recombinase is λβ recombinase, a homolog of λβ recombinase, or a protein functionally similar to λβ recombinase; and the SSB protein is E. coli SSB protein, a homolog of E. coli SSB protein, or a protein functionally similar to E. coli SSB protein (e.g. p. 41; “L. reuteri…cognate SSB”.)
Regarding claim 43, Chung teaches wherein the recombinase and the SSB protein are from the same foreign organism (e.g. last para. splitting p. 41-42).
Regarding claim 45, Chung teaches a method comprising: providing a cell with a single stranded donor nucleic acid, a heterologous recombinase, and a single strand DNA binding (SSB) protein, wherein the cell comprises a target nucleic acid sequence, and the donor nucleic acid comprises a nucleic acid sequence complementary to the target nucleic acid sequence; and incubating the cell to produce a cell comprising the donor nucleic acid (e.g. last para. splitting p. 41-42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Chung et al.
Claims 1, 22-28, 35-43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. ((Boston University Theses & Dissertations; Facilitating recombinase discovery in non-standard model organisms (2014)).
Regarding claim 23, Chung teaches “targeting a recombination event is fundamentally based on the input DNA directing proper targeting as well as encoding mutations/insertions/deletions of interest” as per p. 2.  However, Chung does not explicitly teach the method of claim 1 using a nucleic acid which encodes a mutation.  
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to use Chung’s method modifying the nucleic acid to encode a mutation.  One would have been motivated to do so because Chung teaches “In this way, cheap DNA synthesis and λ Red recombination synergize into a versatile tool that requires minimal expertise to make powerful, yet precise edits to the E. coli genome”, as per p. 2.  An ordinary artisan would have a reasonable expectation of success in practicing the invention since Chung teaches the β-mediated recombination is inherently simple (p.2) and since recombination is fundamentally based on the input DNA.
	Regarding claim 38, 40, and 42, Chung teaches the method of claim 1 and 37 using the L. reuteri recombinase and the cognate SSB (as per p. 41-42), however, Chung doesn’t explicitly teach the method of claim 1 using the λβ recombinase.  However, throughout the dissertation, Chung recites data of annealing reactions using λβ in vitro as well as E. coli SSB (e.g. abstract; “We then moved on to explore λ β-mediated recombination in vitro where we able to show that bet specifically unloads E. coli Ssb
from Ssb-coated oligos to facilitate annealing.” and throughout dissertation).
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to test the recombination efficiency in vivo using the λβ recombinase and E. coli SSB.  One would have been motivated to do so because Chung teaches “we were able to show that bet specifically unloads E. coli Ssb from Ssb-coated oligos to facilitate annealing” as per Chung’s abstract.  The ordinary artisan would have had a reasonable expectation of success in practicing the invention given Chung already practiced the invention in vitro successfully and the next step would reasonably be to practice in vivo with a donor nucleic acid annealing to a target nucleic acid of the host cell.
	
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.K.W./Examiner, Art Unit 1639                     

/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639